Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 11, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites while the first management module is the standby module, the first enclosure controller further to: receive updated states for the attributes of the first response data from the second enclosure controller of the second management module (emphasis by Examiner).  And claim 1 recites the first enclosure controller to receive first response data associated with the retry requests (emphasis by Examiner).  The specification does not disclose receiving updated states for the attributes of the first response data associated with the retry requests (see specification [0029] and [0050]).  The Examiner notes that claim 4 is a duplicate of claim 4 in parent application 16/712,036, however, first response data in claim 1 is different than first response data in claim 1 of parent application 16/712,036.       
Claim 11 recites while the first management module is the standby module, the method further comprising: receiving, by the first enclosure controller, updated states for the attributes of the first response data from a second enclosure controller of the second management module (emphasis by Examiner).  And claim 9 recites receiving first response data associated with the retry requests (emphasis by Examiner).  The specification does not disclose receiving updated states for the attributes of the first response data associated with the retry requests (see specification [0029] and [0050]).  The Examiner notes that claim 11 is a duplicate of claim 11 in parent application 16/712,036, however, first response data in claim 9 is different than first response data in claim 9 of parent application 16/712,036. 
Claim 17 recites receiving second response data for the update states of the attribute data associated with the first subset of the first requests.  And claim 16 recites receiving second response data associated with the retry requests.  The specification does not disclose that claimed second response data in claims 16 and 17 is one in the same (see specification [0036] and [0050]).  Additionally, in para. [0048], the specification recites that request failure responses (second response data) are for a second subset of requests and not the first subset of requests as recited in claim 17. The Examiner recommends amending receiving second response data in claim 17 to receiving third response data.  This would provide the necessary antecedent basis for the following limitation in the next line “storing the third response data” and would overcome the rejection under 35 U.S.C. 112(a).
Claim 18 recites while the second management module is the standby module, the method further comprising: receiving, by the second enclosure controller, updated states for the attributes of the second response data from the first enclosure controller of the first management module (emphasis by Examiner).  And claim 16 recites receiving second response data associated with the retry requests (emphasis by Examiner).  The specification does not disclose receiving updated states for the attributes of the second response data associated with the retry requests (see specification [0029] and [0050]).  The Examiner notes that claim 18 is a duplicate of claim 18 in parent application 16/712,036, however, second response data in claim 16 is different than second response data in claim 16 of parent application 16/712,036. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first management controller" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to what “the first management controller refers since there is no previous mention of “the first management controller”.
Claims 2-6 and 8 are rejected for being dependent on rejected claim 1 and do not cure the deficiencies of claim 1. 
Claim 7 recites the limitation "the storing of second response data in the first local memory" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to what "the storing of second response data in the first local memory" refers since there is no previous mention of “storing of second response data in the first local memory”.
Claim 12 recites the limitation "the storing of second response data in the first local memory" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to what "the storing of second response data in the first local memory" refers since there is no previous mention of “storing of second response data in the first local memory”.
Claim 13 is rejected for being dependent on rejected claim 12 and do not cure the deficiencies of claim 12. 
Claim 17 recites the limitation "the third response data" in line7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to what "the third response data" refers since there is no previous mention of “third response data”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-8, 16, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, 16, 19, and 20 of U.S. Patent No. 10,990,488 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-3, 5-8, 16, 19, and 20 of U.S. Patent No. 10,990,488 B1 contain(s) every element of claim(s) 1-3, 5-8, 16, 19, and 20 of the instant application and as such anticipate(s) claim(s) 1-3, 5-8, 16, 19, and 20 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Allowable Subject Matter
Claims 1-3 and 5-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and the rejection on the ground of nonstatutory double patenting was overcome.
Claims 9-10 and 14-15 are allowed.
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 16, 19, and 20 would be allowable if the rejection on the ground of nonstatutory double patenting was overcome
The following is an examiner’s statement of reasons for allowance.  US 2017/0286324 A1 (cited on IDS) discloses an access control unit for controlling access by one of the processors to a register.  US 2010/0146592 A1 (cited on IDS) discloses shared memory with session information to be used in a chassis management controller failover.  US 2015/0301913 A1 (cited on IDS) discloses shared memory with takeover information.  And US 9,424,148 B2 (cited on IDS) discloses failover of chassis management controllers.
With respect to claim 1, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, when the first management module is set as an active module of the information handling system, the first management module is granted access to the shared memory, and the first enclosure controller to: provide retry requests for attributes associated with request failure responses received while the first management module was a standby modules; receive first response data associated with the retry requests; and store the first response data in the first local memory of the first enclosure controller.
With respect to claim 9, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, in response to the failure of the second management module, setting the first management module as the active module; and in response to the first management module being the active module: granting the first management module access to the shared memory; providing retry requests for attributes associated with request failure responses received while the first management module was a standby module; receiving first response data associated with the retry requests; and storing the first response data in the first local memory of a first enclosure controller of the first management module.
With respect to claim 16, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, in response to the failure of the first management module, setting the second management module as the active module; and in response to the second management module being the active module: granting the second management module access to the shared memory; providing retry requests for attributes associated with request failure responses received while the second management module was a standby module; receiving second response data associated with the retry requests; and storing the second response data in a second local memory of a second enclosure controller in the second management module.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113